NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 22, 2016* 
                               Decided September 23, 2016 
                                              
                                          Before 
 
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 16‐1525 
 
JOSEPH REINWAND,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Western District of Wisconsin.
                                                  
      v.                                         No. 15‐cv‐799‐bbc 
                                                  
FRANK BLACKBURN,                                 Barbara B. Crabb, 
      Defendant‐Appellee.                        Judge. 
 
                                        O R D E R 

        Joseph Reinwand, a Wisconsin prisoner, appeals the dismissal of his complaint 
alleging that Dr. Frank Blackburn, a reviewing physician for a disability benefit fund, 
committed medical malpractice by opining that Reinwand is not totally disabled. The 
district court dismissed the complaint for failure to state a claim. We modify the 
judgment to reflect a dismissal for lack of jurisdiction rather than on the merits, and as 
modified we affirm. 


                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).   
No. 16‐1525                                                                        Page 2 
 
       Reinwand had received monthly disability payments through an employee 
benefit plan before his incarceration, but those benefits were terminated after 
Dr. Blackburn opined that Reinwand was not disabled based on a review of his medical 
forms. Reinwand sued the plan itself, its administrator, and Dr. Blackburn, alleging that 
they had improperly terminated his disability benefits. The district court dismissed 
Dr. Blackburn on the ground that benefit claims under the Employee Retirement Income 
Security Act may be brought only against the plan itself and its administrator. See 
29 U.S.C. § 1132(d)(2). However, the court allowed Reinwand to proceed against the 
plan and its administrator. 

       Reinwand then sued Dr. Blackburn a second time alleging that he committed 
medical malpractice by giving a “medical diagnosis” without performing a physical 
examination. The district court screened the complaint, see 28 U.S.C. § 1915A, and 
dismissed it for failure to state a claim. The court construed Reinwand’s allegation as a 
renewed attempt to bring a benefits claim under ERISA and repeated its conclusion from 
Reinwand’s first suit that Dr. Blackburn is not a proper defendant for such a claim. The 
court then explained that Reinwand did not state a claim for malpractice because 
Dr. Blackburn never treated him and owed him no duty of care. And to the extent 
Reinwand sought to allege a constitutional violation, the court added, Dr. Blackburn is 
not a state actor and may not be held liable under 42 U.S.C. § 1983. 

       On appeal Reinwand clarifies that he intended to bring only a medical‐ 
malpractice claim and tells us that the district court mischaracterized his complaint 
because “a claim of malpractice is not the same as a claim under ERISA.” Although he 
now attempts to portray that state‐law tort as a constitutional violation by asserting that 
Dr. Blackburn’s “malpractice” would allow a jury to infer deliberate indifference, this is 
insufficient to invoke federal jurisdiction. Moreover, he cannot add new claims on 
appeal. County of McHenry v. Ins. Co. of the West, 438 F.3d 813, 819–20 (7th Cir. 2006). 
Medical malpractice is not a constitutional violation; “the Eighth Amendment does not 
codify common law torts.” Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). And 
any attempt to amend would be futile because private actors like Dr. Blackburn not 
acting under color of state law are not liable for constitutional violations under § 1983. 
See West v. Atkins, 487 U.S. 42, 48–49 (1988); Babchuk v. Ind. Univ. Health, Inc., 809 F.3d 966, 
968–71 (7th Cir. 2016). 

      We MODIFY the judgment to reflect a dismissal for lack of jurisdiction rather 
than on the merits, and as modified the judgment is AFFIRMED.